Citation Nr: 0534572	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The appellant, who served with the army of the Republic of 
the Philippines, had no recognized service with the 
Philippine Commonwealth Army or recognized guerrillas in the 
service of the United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  This case was previously before the Board in 
May 2004, when it was remanded for additional development and 
adjudication.  

In October 2005, the veteran submitted additional evidence 
without a signed waiver of initial consideration by the 
agency of original jurisdiction(AOJ).  The evidence received 
consists of copies of documents previously considered by the 
RO.  Since the additional evidence received is duplicative of 
material already in the record, there is no need to generate 
yet more delay by remanding the case to the RO for initial 
consideration of the recently received evidence.


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant does not have qualifying active military 
service as a member of the Philippine Commonwealth Army, 
including recognized guerrilla service, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3. 156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  The appellant claims to have World War II 
Philippine Commonwealth Army service sufficient to qualify 
him for VA benefits.  As a threshold matter, for entitlement 
to VA benefits, the law requires verification of service from 
the service department.  The appellant was notified of this 
requirement and the evidence required to substantiate his 
claim in July 2002.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
his claim.  He has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the appellant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's active service and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2005).  With an exception not 
pertinent to this appeal, service in the Philippine Scouts 
(Regular Philippine Scouts) is included for VA disability 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a) (2005).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2005).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

C.  Facts and Analysis

The appellant has contends that he should be entitled to 
service connection for various disabilities, including 
hypertension, ischemic heart disease, coronary artery 
disease, heel spurs, cervical spondylosis and cervical disc 
disease.  In this regard, he purports that he had valid 
military service with the Commonwealth Army of the 
Philippines during World War II.

In support of his claim, the appellant submitted 
correspondence from the Assistant Adjutant General of the 
Armed Forces of the Philippines, which includes a 
Certification from the General Headquarters, Armed Forces of 
the Philippines, dated in October 2000.  This document 
indicates that a Carlos Manuel served with the Jamito Medical 
Company, 2nd Bicol Prov Inf, Regt BB.  Also in support of his 
claim, he submitted affidavits of individuals, some of whom 
claimed personal knowledge of the appellant's military 
service as recognized guerrilla with the Jamito Medical 
Company.

In July 2002, the RO denied the appellant's claim on the 
basis that he did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In 2004, the Adjutant General of the Armed Forces of the 
Philippines reported that the appellant was listed as Manual 
Carlos on a Revised and Reconstructed Guerilla Roster (RRGR) 
for the Jamito Medical Company.  The National Personnel 
Records Center (NPRC) responded, shortly thereafter, that 
although the appellant's name was listed on the guerrilla 
roster, his claims folder failed to contain information 
compatible with that of its archives.  Therefore, a positive 
certification could not be favorably considered.  

Pursuant to the May 2004 Board Remand, the RO asked NPRC to 
verify that the records searched were in fact for the 
appellant and to note whether all names identified, under 
which the veteran may have served, had been searched.  In 
July 2005 the NPRC responded that in conducting a search an 
appellant's name is variated throughout the whole process.  
In the appellant's case Manuel, Carlos, and Carlomagno were 
used to try to identify him.  Specifically, the search 
included just Manuel as the last name, and with Carlomagno 
and Carlos as the first name.  There were no listings with 
the first name of Manuel or Carlos/Carlomagno and there were 
no listings with the "B" as the middle initial.

Significantly, the RO's denial in the current case has been 
predicated upon the fact that none of the evidence offered in 
support of the appellant's claim has been an official 
document of the United States service departments.  The Board 
concurs that the evidence submitted by the appellant is not 
probative of service in the United States Armed Forces.  The 
appellant has not provided any evidence which satisfies the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  Consequently, the Board finds that the evidence 
submitted in support of the claim may not be accepted as 
verification of service for VA purposes.  To the contrary, VA 
is prohibited from finding verified service based upon such 
evidence.  See Duro, supra, 2 Vet. App. at 532.

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that the appellant did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.  Inasmuch as the service department's 
verification of the appellant's service is binding on VA and 
there is no valid evidence of service under 38 C.F.R. § 
3.203, the Board must conclude that the appellant has not 
established that he is a veteran for purposes of entitlement 
to VA benefits.  Venturella v. Gober, 10 Vet. App. 340 
(1997).  

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See, Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


